Citation Nr: 0839468	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  96-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee laceration with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to August 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied entitlement to an increased 
compensable rating for residuals of a left knee laceration 
with scar.  In a December 1996 rating decision, a 10 percent 
rating was granted.

The case was before the Board in January 2005 and October 
2005, and was remanded both times for further development.  
The claim is again before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last afforded a VA examination in September 
2003.  Accordingly, the October 2005 remand instructed the RO 
to provide the veteran with a new VA examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).

In November 2005 the RO received returned mail addressed to 
the veteran.  It then conducted a search for his proper 
address.  See January 2006 e-mail, March 2006 report of 
contact.  The RO discovered that it was not including the 
veteran's apartment number on correspondence, and this was 
resulting in undeliverable mail being returned to the RO.

Unfortunately, when the VA Medical Center sent the veteran 
notification in June 2006 of the scheduled July 2006 VA 
examination the VA Medical Center's letter failed to include 
the appellant's apartment number.  Hence, the letter was 
returned as undeliverable.  See envelope postmarked in June 
2006.  The RO readjudicated the claim in a supplemental 
statement of the case in August 2006 without providing a VA 
examination or attempting to resend the notification to the 
correct address.  The supplemental statement of the case 
noted that the veteran was scheduled for a VA examination in 
July 2006, but he failed to report for that examination.

Failure to report for a VA examination for an increased-
rating claim will usually result in an automatic denial of a 
claim by operation of law.  38 C.F.R. § 3.655(b) (2007).  The 
Board finds here, however, that the veteran was not 
adequately informed of his pending examination, as the RO 
mailed the correspondence to an incomplete address, despite 
having the correct address on file.

Accordingly, the case is REMANDED for the following action:

1. The veteran must be afforded a VA 
examination with an appropriate physician 
to determine the nature and severity of 
his left knee laceration residuals to 
include a scar.  After scheduling the 
examination, VA must send adequate notice 
to the veteran's correct address, and 
inform him of the consequences of a 
failure to appear.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  The examiner is to provide a 
detailed review of the veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any left knee 
laceration/scar residual.  The examiner 
must provide detailed left knee range of 
motion studies, and address how, if at 
all, the scar affects motion.  Any 
disability manifestations specifically 
attributable to the veteran's service-
connected left knee laceration/scar must 
be differentiated from symptoms caused by 
any non-service-connected left knee 
disorder.  All pertinent diagnoses must be 
set forth.

2.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  Following any other indicated 
development, the RO should readjudicate 
the claim, inclusive of the question of 
whether separate, compensable ratings are 
warranted for left knee 
subluxation/instability and arthritis.  
Such readjudication must be based on all 
the evidence of record, including any new 
evidence submitted by the veteran.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




